DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-16 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitations “air cleaner” (see at least claim 1) and “sensing unit” (see at least claim 10). The specification fails to provide clear support for said “air cleaner” and “sensing unit”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:  

The plurality of elements or steps in the last paragraph of claim 15 are not separated by a line indentation. See MPEP R-1.75.

Appropriate correction is required.

Applicant is encouraged to amend the last paragraph of claim 15 as follow:

“wherein the cloud server
predicts indoor dust concentration progress on the basis of output values of a deep learning model having the received dust concentration data as input values, 
receives outside dust concentration data from an external server, 
determines whether ventilation is required by comparing the predicted indoor dust concentration progress with the outside dust concentration data, and 
outputs an alarm to the air cleaner or a mobile terminal associated with the air cleaner according to whether ventilation is required.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	air cleaner in at least claim 1.
b.	sensing unit in at least claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 12, 15, and 16 each call for the limitation “air cleaner”, which is indefinite as it is unclear which particular structure the applicant is referring to as “air cleaner”. The specification is devoid of adequate structure for the claimed air cleaner. There is no disclosure of any particular structure, either explicitly or inherently, that is used as an air cleaner. The use of the term “air cleaner” alone does not constitute an adequate structure for cleaning air; because it does not describe a particular structure for performing the function. Because the specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function, the claims above are indefinite.

Similarly, there is no disclosure in the specification of any particular structure, either explicitly or inherently, that is used as sensing unit as recited in claim 10. Thus, the recitation “sensing unit” renders claim 10 indefinite.

Claim 1 calls for the limitation “the received dust concentration data” (second to last line of claim 1); which limitation is indefinite as it is unclear which of the multiple previously recited received dust concentration data (see claim 1, L 2 & 6) the applicant is referring to.

A similar issue is found in claim 12 with the recitations “dust concentration data” in lines 5-6 and 8 of claim 12; and claim 16 with the recitation “the received dust concentration data” in claim 13.

Claim 3 calls for the limitation “dust concentration data continuously sensed N times”, which limitation is indefinite as it is unclear what the term “N times” is referring to. Is “N times” referring to a number of times? How is N obtained to practice the invention? It is uncertain.

Note: the specification does not appear to resolve this issue.

Similar issues are found in claims 13-14. Claims 13-14 should be addressed accordingly.

Claim 4 calls for the limitation “the Meteorological Administration server” which limitation lacks antecedent basis.

Applicant is encouraged to amend claim 4 so as to recite “a meteorological administration server”.

Claim 10 calls for the limitation “the air controller” which limitation lacks antecedent basis.
Applicant is encouraged to amend claim 10 so as to recite “an air controller”.

Claims 2-11 and 13-14 are indefinite for their dependency on an indefinite base claim.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee (US 20190056138 A1) teaches a method of managing air quality based on dust concentration.
Choi (US 20160356519 A1) teaches a method of cleaning air based on dust concentration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763